Citation Nr: 1400032	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-39 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a left hand injury. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1971 to December 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran has identified additional service treatment records pertinent to the claim.  As VA will make as many requests as are necessary to obtain relevant service department records unless the records do not exist or that further efforts to obtain the records would be futile, further development under the duty to assist is needed.

A VA examination under the duty to assist is needed in order to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Request the emergency room records or inpatient records from April to September 1973 from the Army hospital at Fort Carson, Colorado.


If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), less likely than not (probability less than 50 percent) that the current osteoarthritis of the first carpometacarpal joint of the left hand by X-ray in 2009 is either:

A residual of an in-service injury in 1973 as described by the Veteran, that is, he caught his left hand between a vehicle and jack, or 

The development of a new and separate condition?

Although there is no contemporaneous record of an injury, the Veteran as a lay person is competent to describe a hand injury and the VA examiner must account for the Veteran's statements about the in-service injury as the statements relate to the current diagnosis. 

The Veteran's file must be made available to the VA examiner. 







3.  After the above development has been completed, adjudicate the claim.   If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


